Name: 92/487/EEC: Council Decision of 5 October 1992 authorizing extension or tacit renewal of certain trade agreements concluded between Member Staten and third countries
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1992-10-08

 Avis juridique important|31992D048792/487/EEC: Council Decision of 5 October 1992 authorizing extension or tacit renewal of certain trade agreements concluded between Member Staten and third countries Official Journal L 292 , 08/10/1992 P. 0027 - 0033COUNCIL DECISION of 5 October 1992 authorizing extension or tacit renewal of certain trade agreements concluded between Member States and third countries (92/487/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to Council Decision 69/494/EEC of 16 December 1969 on the progressive standardization of agreements concerning commercial relations between Member States and third countries and on the negotiation of Community agreements (1), and in particular Article 3 thereof, Having regard to the proposal from the Commission, Whereas extension or tacit renewal beyond the end of the transitional period was last authorized in the case of the Agreements and Protocols listed in the Annexes by Decisions 91/509/EEC (2) and 92/53/EEC (3); Whereas the Member States concerned have, with a view to avoiding any disruption of their commercial relations with third countries concerned based on Agreement, requested authorizaton to extend or renew the abovementioned Agreements; Whereas, however, most of the areas covered by these national Agreements are henceforth the subject of Community Agreements; whereas, in this situation, there should be authorization for the maintenance of national Agreements only for those areas not covered by Community Agreements; whereas, in addition, such authorization should not, therefore, adversely affect the obligation incumbent upon the Member States to avoid and, where appropriate, to eliminate any incompatibility between such Agreements and the provisions of Community law; Whereas the provisions of the Agreements to be either prolonged or renewed should not furthermore, during the period under consideration, constitute an obstacle to the implementation of the common commercial policy; Whereas the Member States concerned have declared that the extension or tacit renewal of these Agreements would neither constitute an obstacle to the opening of Community negotiations with the third countries concerned and the transfer of the commercial substance of those Agreements to Community Agreements nor, during the period under consideration, hinder the adoption of the measures necessary to complete the standardization of the import arrangements of the Member States; Whereas, at the conclusion of the consultations provided for in Article 2 of Decision 69/494/EEC, it was established, as the aforesaid declarations by the Member States concerned confirm, that the provisions of the Agreements to be extended or renewed would not, during the period under consideration, constitute an obstacle to the implementation of the common commercial policy; Whereas, in these circumstances, the Agreements concerned may be either extended or tacitly renewed for a limited period, HAS ADOPTED THIS DECISION: Article 1 The Trade Agreements and Protocols between Member States and third countries, as listed in the Annexes hereto, may be extended or tacitly renewed up to the dates indicated for each of them for those areas not covered by Agreements between the Community and the third countries concerned and insofar as their provisions are not contrary to existing common policies. Article 2 This Decision is addressed to the Member States. Done at Luxembourg, 5 October 1992. For the Council The President T. GAREL-JONES (1) OJ No L 326, 29. 12. 1969, p. 39. (2) OJ No L 272, 28. 9. 1991, p. 85. (3) OJ No L 22, 31. 1. 1992, p. 55. Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã  ANEXO I - BILAG I - ANHANG I - - ANNEX I - ANNEXE I - ALLEGATO I - BIJLAGE I - ANEXO I Estado miembro PaÃ ­s tercero Naturaleza y fecha del Acuerdo Prorrogado o tÃ ¡citamente reconducido hasta el Medlemsstat Tredjeland Aftalens art og datering Udloeb efter forlaengelse eller stiltiende viderefoerelse Mitgliedstaat Drittland Art und Datum des Abkommens Ablauf nach Verlaengerung oder stillschweigender Verlaengerung Ã Ã ±UEÃ ´Ã ¯Ã ² Ã ¬Ã Ã «Ã ¯Ã ² Ã Ã ±ssÃ ´Ã § Ã ·Ã ¾Ã ±Ã ¡ OEÃ ½Ã ³Ã § Ã ªÃ ¡Ã © Ã §Ã ¬aaÃ ±Ã ¯Ã ¬Ã §Ã ­ssÃ ¡ Ã ´Ã §Ã ² Ã ³Ã µÃ ¬oeÃ ¹Ã ­ssÃ ¡Ã ² Ã Ã ¬aaÃ ±Ã ¯Ã ¬Ã §Ã ­ssÃ ¡ Ã «Ã Ã ®aaÃ ¹Ã ² Ã ªÃ ¡Ã ´ueÃ °Ã ©Ã ­ Ã ´Ã §Ã ² Ã °Ã ¡Ã ±Ã ¡Ã ´UE- Ã ³aaÃ ¹Ã ² Ã  Ã ´Ã §Ã ² Ã ³Ã ©Ã ¹Ã °Ã §Ã ±Ã Ã ² Ã ¡Ã ­Ã ¡Ã ­aaÃ ¾Ã ³aaÃ ¹Ã ² Member State Third country Type and date of Agreement Prolonged or tacitly renewed until Ã tat membre Pays tiers Nature et date de l'accord Ã chÃ ©ance aprÃ ¨s prorogation ou tacite reconduction Stato membro Paese terzo Natura e data dell'accordo Scadenza dopo la proroga o il tacito rinnovo Lid-Staat Derde land Aard en datum van het akkoord Vervaldatum na al dan niet stilzwijgende verlenging Estado-membro PaÃ ­s terceiro Natureza e data do acordo Prorrogado ou tacitamente renovado atÃ © BENELUX Tunisie/ TunesiÃ « Accord commercial/ Handelsakkoord 1. 8. 1958 31. 3. 1994 DEUTSCHLAND Indonesien Handelsabkommen vom 22. 4. 1953 31. 3. 1994 Suedkorea Handelsabkommen vom 8. 4. 1965 7. 4. 1994 AAÃ Ã Ã AEÃ  Ã ssÃ £Ã µÃ °Ã ´Ã ¯Ã ² AAÃ ¬Ã °Ã ¯Ã ±Ã ©Ã ªÃ  Ã ³Ã µÃ ¬oeÃ ¹Ã ­ssÃ ¡ 1. 1. 1979 1. 1. 1994 Ã Ã ¡Ã ±ueÃ ªÃ ¯ AAÃ ¬Ã °Ã ¯Ã ±Ã ©Ã ªÃ  Ã ³Ã µÃ ¬oeÃ ¹Ã ­ssÃ ¡ 1. 11. 1961 1. 11. 1993 Ã Ã ¯Ã µÃ ±Ã ªssÃ ¡ AAÃ ¬Ã °Ã ¯Ã ±Ã ©Ã ªÃ  Ã ³Ã µÃ ¬oeÃ ¹Ã ­ssÃ ¡ 7. 11. 1953 7. 11. 1993 Ã Ã ­aessÃ ¡ AAÃ ¬Ã °Ã ¯Ã ±Ã ©Ã ªÃ  Ã ³Ã µÃ ¬oeÃ ¹Ã ­ssÃ ¡ 31. 1. 1973 31. 1. 1994 Ã Ã ³Ã ±Ã ¡Ã Ã « AAÃ ¬Ã °Ã ¯Ã ±Ã ©Ã ªÃ  Ã ³Ã µÃ ¬oeÃ ¹Ã ­ssÃ ¡ 30. 1. 1969 30. 1. 1994 Ã Ã ¡Ã ªÃ ©Ã ³Ã ´UEÃ ­ AAÃ ¬Ã °Ã ¯Ã ±Ã ©Ã ªÃ  Ã ³Ã µÃ ¬oeÃ ¹Ã ­ssÃ ¡ 17. 1. 1963 17. 1. 1994 ESPAÃ A CamerÃ ºn Acuerdo comercial 4. 2. 1964 4. 2. 1994 Chile Convenio comercial y de cooperaciÃ ³n econÃ ³mica 9. 3. 1977 2. 3. 1994 GabÃ ³n Acuerdo de cooperaciÃ ³n econÃ ³mica y comercial 6. 2. 1976 6. 2. 1994 Jordania Acuerdo comercial 16. 12. 1980 16. 12. 1993 TÃ ºnez Acuerdo comercial 20. 4. 1961 20. 4. 1994 FRANCE Afrique du Sud (1) Ã change de lettres 18. 4. 1964 31. 12. 1993 CorÃ ©e du Sud Ã change de lettres 12. 3. 1963 31. 3. 1994 Inde (1) Accord commercial et Ã ©change de lettres 19. 10. 1959 31. 12. 1993 Liban Accord commercial 25. 3. 1955 10. 4. 1994 ITALIA Corea del Sud Accordo commerciale 9. 3. 1965 8. 3. 1994 El Salvador Accordo commerciale 30. 3. 1953 Protocollo addizionale 21. 12. 1955 31. 3. 1994 Indonesia Accordo commerciale 23. 3. 1951 31. 3. 1994 Iran Scambio di note 29. 1. 1958 23. 3. 1961 9. 2. 1994 Israele Accordo commerciale 5. 3. 1954 Scambio di lettere 5. 1. 1956 Processi verbali 21. 10. 1956 11. 2. 1964 31. 3. 1994 Repubblica Dominicana Accordo commerciale 18. 2. 1954 11. 3. 1994 PORTUGAL Cabo Verde Acordo comercial 20. 4. 1980 20. 4. 1994 Egipto Acordo comercial 20. 3. 1983 20. 3. 1994 MoÃ §ambique Acordo comercial 25. 5. 1981 25. 5. 1994 Sao TomÃ © e PrÃ ­ncipe Acordo comercial 17. 7. 1978 17. 7. 1994 TanzÃ ¢nia Acordo comercial 30. 7. 1975 30. 7. 1994 (1) Prorogation par Ã ©change de notes. Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã Ã  ANEXO II - BILAG II - ANHANG II - - ANNEX II - ANNEXE II - ALLEGATO II - BIJLAGE II - ANEXO II Estado miembro PaÃ ­s tercero Naturaleza y fecha del Acuerdo Prorrogado o tÃ ¡citamente reconducido hasta el Medlemsstat Tredjeland Aftalens art og datering Udloeb efter forlaengelse eller stiltiende viderefoerelse Mitgliedstaat Drittland Art und Datum des Abkommens Ablauf nach Verlaengerung oder stillschweigender Verlaengerung Ã Ã ±UEÃ ´Ã ¯Ã ² Ã ¬Ã Ã «Ã ¯Ã ² Ã Ã ±ssÃ ´Ã § Ã ·Ã ¾Ã ±Ã ¡ OEÃ ½Ã ³Ã § Ã ªÃ ¡Ã © Ã §Ã ¬aaÃ ±Ã ¯Ã ¬Ã §Ã ­ssÃ ¡ Ã ´Ã §Ã ² Ã ³Ã µÃ ¬oeÃ ¹Ã ­ssÃ ¡Ã ² Ã Ã ¬aaÃ ±Ã ¯Ã ¬Ã §Ã ­ssÃ ¡ Ã «Ã Ã ®aaÃ ¹Ã ² Ã ªÃ ¡Ã ´ueÃ °Ã ©Ã ­ Ã ´Ã §Ã ² Ã °Ã ¡Ã ±Ã ¡Ã ´UE- Ã ³aaÃ ¹Ã ² Ã  Ã ´Ã §Ã ² Ã ³Ã ©Ã ¹Ã °Ã §Ã ±UEÃ ² Ã ¡Ã ­Ã ¡Ã ­aaÃ ¾Ã ³aaÃ ¹Ã ² Member State Third country Type and date of Agreement Prolonged or tacitly renewed until Ã tat membre Pays tiers Nature et date de l'accord Ã chÃ ©ance aprÃ ¨s prorogation ou tacite reconduction Stato membro Paese terzo Natura e data dell'accordo Scadenza dopo la proroga o il tacito rinnovo Lid-Staat Derde land Aard en datum van het akkoord Vervaldatum na al dan niet stilzwijgende verlenging Estado-membro PaÃ ­s terceiro Natureza e data do acordo Prorrogado ou tacitamente renovado atÃ © BENELUX Japon / Japan Accord commercial / Handelsakkoord 8. 10. 1960 Protocoles et agreed minutes / Protocollen en agreed minutes 13. 4. 1963 31. 12. 1993 Ã change de lettres / Briefwisseling 30. 4. 1963 DANMARK Argentina Handels- og betalingsaftale 25. 11. 1957 31. 12. 1993 Elfenbenskysten Handelsaftale 23. 11. 1966 9. 1. 1994 Israel Handelsaftale 14. 11. 1952 14. 11. 1993 OEstrig Vareudvekslingsaftale 29. 11. 1948 28. 11. 1993 DEUTSCHLAND Arabische Republik AEgypten Abkommen ueber den Warenverkehr 18. 2. 1956 31. 12. 1993 Argentinien Handels- und Zahlungsabkommen 25. 11. 1957 31. 12. 1993 AEthiopien Wirtschafts- und Handelsabkommen 21. 4. 1964 31. 12. 1993 Brasilien Handelsabkommen 1. 7. 1955 31. 12. 1993 Chile Protokoll ueber Handels- und Zahlungsverkehr 2. 11. 1956 31. 12. 1993 Benin Wirtschaftsabkommen 19. 6. 1961 31. 12. 1993 Elfenbeinkueste Wirtschaftsabkommen 18. 12. 1961 31. 12. 1993 Gabun Wirtschaftsabkommen 11. 7. 1962 31. 12. 1993 Guinea Wirtschaftsabkommen 19. 4. 1962 31. 12. 1993 Japan Handelsabkommen 1. 7. 1960 31. 12. 1993 Kamerun Handelsabkommen 8. 3. 1962 31. 12. 1993 Kenia Wirtschafts- und Handelsabkommen 4. 12. 1964 31. 12. 1993 Kongo Wirtschaftsabkommen 30. 10. 1962 31. 12. 1993 Madagaskar Wirtschaftsabkommen 6. 6. 1962 31. 12. 1993 Marokko Handelsabkommen und Briefwechsel 15. 4. 1961 Protokoll 20. 1. 1964 31. 12. 1993 Neuseeland Handelsabkommen 20. 4. 1959 31. 12. 1993 Niger Wirtschaftsabkommen 14. 6. 1961 31. 12. 1993 Burkina Faso Wirtschaftsabkommen 8. 6. 1961 31. 12. 1993 Pakistan Handelsabkommen und Protokoll 9. 3. 1957 31. 12. 1993 Paraguay Handelsabkommen 25. 7. 1955 31. 12. 1993 Schweiz 21. Zusatzprotokoll zum (aufgehobenen) deutsch-schweizerischen Handelsabkom- men 13. 9. 1977 31. 12. 1993 Sambia Wirtschaftsabkommen 10. 12. 1966 31. 12. 1993 Sierra Leone Wirtschaftsabkommen 13. 9. 1963 31. 12. 1993 DEUTSCHLAND (Fortsetzung) Somalia Handelsabkommen 19. 1. 1962 31. 12. 1993 Sri Lanka Handelsabkommen 1. 4. 1955 31. 12. 1993 Suedafrika Liste der Einfuhrkontingente 31. 8. 1993 Tansania Handels- und Wirtschaftsabkommen 6. 9. 1962 31. 12. 1993 Tschad Wirtschaftsabkommen 31. 5. 1963 31. 12. 1993 Tunesien Handelsabkommen und 29. 1. 1960 Zusatzprotokoll 22. 12. 1963 31. 12. 1993 Uganda Handelsabkommen 17. 3. 1964 31. 12. 1993 Zentralafrikanische Republik Wirtschaftsabkommen 29. 12. 1962 31. 12. 1993 Zypern Handelsabkommen 30. 10. 1961 31. 12. 1993 AAÃ Ã Ã AEÃ  Ã Ã ¡Ã ­Ã ¡aeUEÃ ² AAÃ ¬Ã °Ã ¯Ã ±Ã ©Ã ªÃ  Ã ³Ã µÃ ¬oeÃ ¹Ã ­ssÃ ¡ 25. 8. 1947 28. 8. 1993 Ã Ã ¯Ã µaeUEÃ ­ AAÃ ¬Ã °Ã ¯Ã ±Ã ©Ã ªÃ  Ã ³Ã µÃ ¬oeÃ ¹Ã ­ssÃ ¡ 10. 10. 1978 10. 10. 1993 AEÃ ¡ÃÃ ± AAÃ ¬Ã °Ã ¯Ã ±Ã ©Ã ªÃ  Ã ³Ã µÃ ¬oeÃ ¹Ã ­ssÃ ¡ 3. 10. 1968 3. 10. 1993 Ã Ã ¯Ã ±Ã Ã ¡ AAÃ ¬Ã °Ã ¯Ã ±Ã ©Ã ªÃ  Ã ³Ã µÃ ¬oeÃ ¹Ã ­ssÃ ¡ 4. 10. 1974 4. 10. 1993 Ã Ã ½Ã °Ã ±Ã ¯Ã ² AAÃ ¬Ã °Ã ¯Ã ±Ã ©Ã ªÃ  Ã ³Ã µÃ ¬oeÃ ¹Ã ­ssÃ ¡ 23. 8. 1962 23. 8. 1993 ESPAÃ A Cuba Convenio comercial 23. 1. 1979 31. 1. 1994 Colombia Acuerdo comercial 27. 6. 1979 19. 12. 1993 India Acuerdo de comercio y de cooperaciÃ ³n econÃ ³mica 14. 12. 1972 13. 12. 1993 Madagascar Acuerdo comercial 20. 1. 1965 19. 1. 1994 PakistÃ ¡n Acuerdo comercial 29. 11. 1976 28. 11. 1993 Uruguay Convenio sobre intercambio comercial 24. 2. 1954 20. 2. 1994 Zaire Acuerdo de cooperaciÃ ³n econÃ ³mica 21. 11. 1983 20. 11. 1993 FRANCE Argentine Accord commercial et de paiement 25. 11. 1957 31. 12. 1993 Autriche Accord commercial et protocole 26. 7. 1963 31. 12. 1993 IsraÃ «l Accord commercial 10. 7. 1953 Protocole 16. 1. 1967 31. 12. 1993 Ã change de lettres 24. 12. 1968 Japon Accord commercial et protocole 14. 5. 1963 Protocole 26. 7. 1966 10. 1. 1994 Mexique Accord commercial 11. 7. 1950 28. 11. 1993 NorvÃ ¨ge Accord commercial 3. 7. 1951 Protocole 2. 4. 1960 31. 12. 1993 Ã change de lettres 6. 2. 1964 SuÃ ¨de Accord commercial 3. 3. 1949 31. 12. 1993 Suisse Accord commercial 21. 11. 1967 31. 12. 1993 Turquie Accord commercial 31. 8. 1946 31. 12. 1993 ITALIA Argentina Accordo commerciale e scambio di note 25. 11. 1957 31. 12. 1993 Canada Modus vivendi commerciale 28. 4. 1948 31. 12. 1993 Costa Rica Modus vivendi commerciale e scambio di note 20. 2. 1953 23. 6. 1953 12. 11. 1993 Giappone Agreed minutes 31. 12. 1969 30. 9. 1993 Guatemala Modus vivendi commerciale 6. 6. 1936 31. 12. 1993 Malta Accordo commerciale 28. 7. 1967 31. 12. 1993 Marocco Accordo commerciale 28. 1. 1961 Protocollo 24. 2. 1963 31. 12. 1993 Messico Accordo commerciale 15. 9. 1949 Protocollo 28. 10. 1963 31. 12. 1993 Scambio di note 20. 7. 1963 Pakistan Accordo commerciale 10. 1. 1961 10. 1. 1994 Paraguay Accordo commerciale 8. 7. 1959 23. 1. 1994 Repubblica araba d'Egitto Protocollo commerciale 29. 4. 1959 31. 12. 1993 Siria Accordo commerciale 10. 11. 1955 31. 12. 1993 Tunisia Accordo commerciale e 23. 11. 1961 protocollo addizionale 2. 8. 1963 31. 12. 1993 NEDERLAND Arabische Republiek Egypte Handelsovereenkomst 21. 3. 1953 31. 12. 1993 ArgentiniÃ « Handels- en betalingsovereenkomst 25. 11. 1957 31. 12. 1993 Turkije Handelsakkoord 6. 9. 1949 31. 12. 1993 PORTUGAL Angola Acordo comercial 20. 1. 1979 19. 1. 1994 ColÃ ´mbia Acordo comercial 28. 12. 1978 27. 12. 1993 Coreia do Sul Acordo comercial 2. 12. 1977 1. 12. 1993 Equador Acordo comercial 16. 12. 1976 15. 12. 1993 Senegal Acordo comercial 30. 1. 1975 Protocolo adicional 21. 2. 1980 29. 1. 1994 TunÃ ­sia Acordo comercial 9. 11. 1974 8. 11. 1993 Zaire Acordo comercial 16. 12. 1983 15. 12. 1993 UEBL / BLEU Argentine / ArgentiniÃ « Accord commercial et de paiement / Handels- en betalingsakkoord 25. 11. 1957 31. 12. 1993 Pakistan Accord commercial / Handelsakkoord 15. 3. 1952 31. 12. 1993